          Case 4:20-cv-00515-BRW Document 1 Filed 05/15/20 Page 1 of 5


                                                                                       FILED
                                                                                   U.S. DISTRICT COURT
                                                                              _EASTERN DISTRICT AR     SAS
                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                     LITTLE ROCK DIVISION

DANIEL URQUEHART,                                §
     PLAINTIFF,                                  §
                                                 §
                                                 §
        v.                                       §      CASENO.      ~:4t:)aV:1/.5'-IJ,,£µ/
                                                 §
UNION PACIFIC RAILROAD                           §           This case assigned to Distri~g~/4'-----'
COMPANY,
    DEFENDANT
                                                 §
                                                 §
                                                             and to Magistrate Judge     Y~
                                 PLAINTIFF'S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, DANIEL URQUEHART, Plaintiff, continuing to complain of UNION

PACIFIC RAILROAD COMPANY, hereinafter referred to as Defendant and for cause of action

respectfully states:

                           I.           PARTIES & SERVICE OF CITATION

         1.      Plaintiff is a railroad worker and employee of Defendant, UNION PACIFIC

RAILROAD COMP ANY, and is a resident of the state of Arkansas.

        2.       Defendant, UNION PACIFIC RAILROAD COMP ANY, at all times material

hereto, was and is a railroad corporation, a common carrier, and was engaged in interstate

commerce through and between the several states and doing business in the State of Arkansas.

        3.       Service of process may be had upon Defendant, UNION PACIFIC RAILROAD

COMP ANY, through its registered agent for service of process, CT Corporation System, 1999

Bryan Street, Ste. 900, Dallas, Texas 75201.

                                  II.      VENUE AND JURISDICTION

        4.       Jurisdiction in this case arises pursuant to 28 U.S.C. § 1331, in that this action




Plaintiff's Original Complaint                                                    Page I of5
          Case 4:20-cv-00515-BRW Document 1 Filed 05/15/20 Page 2 of 5
                                                                                                       l


arises under the Constitution, laws, or treaties of the United States, specifically the Federal

Employers' Liability Act, 45 U.S.C. § 51 et seq.

                                   III.   OPERATIVE FACTS

        5.       The injuries complained of in this Complaint were sustained within the course and

scope of Plaintiffs employment with UNION PACIFIC RAILROAD COMP ANY while

furthering its activities in interstate commerce between the several states, as Plaintiff and

Defendant, his employer, were mutually engaged in interstate commerce.

        6.       On or about July 28, 201 7, Plaintiff was working on railcars attempting to replace

a defective leaking airbrake line; and, the railroad did not supply a proper tool to do so. While

trying to tum air hose, he sustained serious over-stress injuries to his neck, shoulder, back and

other parts of his body, which have resulted in permanent and total disability. At the same time,

he was caused to be over-heated. Notwithstanding his injuries, he walked back to the engine and

attempted to recuperate, continuing to work that day. Not recovering, and after continuing to

feel unwell, Plaintiff went to the emergency room on August 04, 2017 complaining of chest and

neck pain.     Plaintiff continues to experience debilitating injuries to his neck, back and left

shoulder.

        7.       Defendant's railroad cars contained a defective air hose which was part of the

braking system, which leaked and was defective in operation, for which Defendant failed to

properly maintain. Plaintiff assisted in the removal and replacement of the air hose on July 28,

2017, and the physical force required to remove the air hose injured his neck, back, and shoulder,

among other parts of his body, which have disabled him from all work. This air hose was an

appurtenance on the train on which Plaintiff worked, it was defective, and defendant is strictly

liable to plaintiff for all damages under the Safety Appliance Act.




Plaintiff's Original Complaint                                                     Pagel of5
          Case 4:20-cv-00515-BRW Document 1 Filed 05/15/20 Page 3 of 5




                                        IV.        NEGLIGENCE

        8.        Pleading in the alternative, Plaintiffs injuries were caused because defendant

failed to provide the correct hose wrench, and Plaintiff alleges defendant negligently:

             a. Failed to provide safety equipment mandated by the Safety Appliance Act,
                  specifically proper air hoses;
             b. Failed to provide safe and suitable tools to perform the assigned task;
             c. Failed to institute safe methods of work; and
             d. Failed to provide sufficient and appropriate training and guidance in the
                  performance of assigned tasks, especially repetitive forceful tasks involving the
                  use of hand held equipment which can cause cumulative injuries to the shoulder,
                  neck, back wrists and body;
             e. It failed to provide Plaintiff with a reasonably safe place to work;
             f    It required Plaintiff to perform job duties which required repetitive use without
                  sufficient rest and protection;
             g. It negligently required and/or allowed Plaintiff to be exposed to dangerous levels
                  of cumulative trauma and force to the body, and failed to provide proper
                  instruction, proper supervision, and proper tools and equipment;
             h. It negligently failed to warn Plaintiff of the risks of harm to which he was
                  exposed;
             1.   It negligently failed to provide proper and safe work methods and medical
                  surveillance;
             J.   It required Plaintiff to perform job duties which required repetitive use of his
                  hands without adequate assistance;
             k. It negligently failed to promulgate, issue, circulate, and/or enforce adequate safety
                  rules regarding avoiding cumulative trauma injuries, especially those to the upper
                  and lower extremities;
             1.   It negligently failed to make reasonable efforts to ascertain the risks and hazards
                  of cumulative trauma and cumulative trauma disorders;
             m. It negligently assigned him to continue to work with the awkward and defective
                  tools on its locomotives, knowing this would aggravate any pre-existing



Plaintiff's Original Complaint                                                         Page3 o/5
          Case 4:20-cv-00515-BRW Document 1 Filed 05/15/20 Page 4 of 5




                 conditions, thereby causing new and more serious injuries.
              n. It caused him to endure work assignments without proper breaks and rest, m
                 violation ofrecommendations made by NIOSH, and AGIC standards;
              o. It negligently failed to take action in view of epidemiology and "notice" given to
                 the railroad of historical "over-exertion" injuries caused by high levels of physical
                 stress, and awkward positions in the workplace using the hands and arms of its
                 locomotive trainmen.
        9.       After this incident, July 28, 2019, Plaintiff's physical condition continued to

worsen, and his neck, shoulder, limb, back pain, and carpal tunnel syndrome has disabled

plaintiff from work.

                                         V.      DAMAGES

        10.      Pleading in the alternative, the cause of the injuries and damages sustained by the

Plaintiff were caused, in whole or in part, by the negligence of his employer, UNION PACIFIC

RAILROAD COMP ANY, acting through its agents, servants and employees acting in the course

and scope of their agency or employment in violation of the Federal Employers' Liability Act, 45

U.S.C. §51 et seq.

        11.      Pleading in the alternative, Plaintiff's neck, shoulder, limb, back, and carpal

tunnel injuries were caused in whole or in part by defective equipment of UNION PACIFIC

RAILROAD COMP ANY, causing strict liability under the applicable provisions of Title 45 of

the United States Code, and the Safety Appliance Acts, Locomotives and Car Safety and

Appliances, 49 U.S.C. § 20302, et seq.

        12.      Plaintiff claims the past, present and future damages as a result of the defendant's

negligence, as follows:

                 a. Lost wages, past, present and future, lost benefits and diminution in earning
                     capacity;
                 b. Physical pain and suffering;


Plaintiffs Original Complaint                                                       Page4 of5
          Case 4:20-cv-00515-BRW Document 1 Filed 05/15/20 Page 5 of 5




                 c. Mental Anguish;
                 d. Disfigurement;
                 e. Loss of physical function;
                 f.   Loss of enjoyment of life.

                                       VI.     JURY DEMAND

         13.     Plaintiff demands trial by jury.

                                   VII.      PRAYER FOR RELIEF

         14.     Wherefore, premises considered, Plaintiff requests that Defendant be cited to

appear and answer, and that after due proceedings are had, that Union Pacific Railroad Company

be held liable unto plaintiff for not less than $950,000.00 plus interest as allowed by law, plus

costs of court, and all general and special relief to which he may be entitled.

                                                      Respectfully submitted,




                                                      TEXAS SBN 14452300
                                                      THE CARLSON LAW FIRM
                                                      100 East CenTex Expressway
                                                      Killeen, Texas 76542
                                                      Telephone: 254-526-5688
                                                      Facsimile: 254-526-8204
                                                      Email: rmorgan@carlsonattorneys.com
                                                      amrodriguez@carlsonattorneys.com

                                                      Attorney for the Plaintiff




Plaintiff's Original Complaint                                                     Page 5 of 5
